             Case 1:18-cv-00466-RP Document 77 Filed 03/05/19 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


HOSPITAL INTERNISTS OF AUSTIN,§
P.A. AND HOSPITAL INTERNISTS  §
OF TEXAS,                     §
                              §
          Plaintiffs,         §
                              §
v.                            §                            CIVIL ACTION NO. 1:18-CV-00466-RP
                              §
                              §                                                  JURY DEMANDED
                              §
QUANTUM PLUS, LLC D/B/A       §
TEAM HEALTH HOSPITAL MEDICINE §
WEST, TEAM HEALTH, LLC, AND   §
AMERITEAM SERVICES, LLC       §
                              §
          Defendants.         §

       AGREED ORDER ON PLAINTIFFS’ MOTION TO COMPEL DEFENDANTS’
      RESPONSES TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

         After considering Plaintiffs Hospital Internists of Austin, P.A. and Hospital Internists of

Texas’ Motion to Compel Defendants’ Responses to Plaintiffs’ First Set of Requests for

Production (Dkt. #53), Opposed Motion for Entry of Protective Order of Quantum Plus, LLC

d/b/a TeamHealth Hospital Medicine West, Team Health, LLC, and AmeriTeam Services, LLC

(Dkt. #50) (jointly, the motions), the parties’ respective response and replies, the oral arguments

of counsel, and the parties’ agreement to this Order, the Court enters the following AGREED

ORDER, requiring a response by March 25, 2019:

                                  REQUESTS FOR PRODUCTION

                      (all limited to the time period February 1, 2015–June 8, 2018)

11.      Your balance sheets, income statements, and cash flow statements for any account in
         which payments or collections for services rendered by Plaintiffs’ health care providers
         were deposited, for each year from 2015 to 2018.


                                                                                                  1
DocID: 4810-8094-4521.1
             Case 1:18-cv-00466-RP Document 77 Filed 03/05/19 Page 2 of 6




           Withdrawn      X    Granted _______       Denied ________       Modified __________

12.      A report evidencing Your aggregate annual revenue derived from the Services
         Agreement.

            Withdrawn ______     Granted _______       Denied ________       Modified     X    .

13.      Documents evidencing Your total collections for professional services rendered by
         Plaintiffs’ health care providers for each St. David’s facility (St. David’s North Austin
         Medical Center, St. David’s South Austin Hospital, St. David’s Georgetown Hospital, St.
         David’s Medical Center, St. David’s Surgical Hospital, and the Heart Hospital of Austin).

           Withdrawn      X    Granted _______       Denied ________       Modified __________

14.      Documents (including communications) relating to Your or Your Billing Agent’s
         establishment of fees to be charged to any Person for professional services rendered by
         Plaintiffs’ health care providers.

           Withdrawn      X    Granted _______       Denied ________       Modified __________

15.      Documents showing the billing codes and charges submitted by You or Your Billing
         Agent to any Person for payment of professional services rendered by Plaintiffs’ health
         care providers.

          Withdrawn ______ Granted _______           Denied ________       Modified X .
         Modified as noted above and as further described on the attached Excel report template
         (with the definitions of each column to be provided). Completion of the attached Excel
         report attached as Exhibit A will be considered compliance with this Request.

16.      Documents (including communications) relating to charges submitted by Your Billing
         Agent to any Person for payment of professional services rendered by Plaintiffs’ health
         care providers, from December 1, 2014 to present.

           Withdrawn      X    Granted _______       Denied ________       Modified __________

17.      Documents relating to or containing the billing codes submitted by You to any Person for
         professional services rendered by Plaintiffs’ health care providers, from December 1,
         2014 to present.

           Withdrawn      X    Granted _______       Denied ________       Modified __________

18.      Documents relating to or containing the billing codes submitted to You by Plaintiffs’
         health care providers for professional services rendered from December 1, 2014 to
         present.



                                                                                                   2
DocID: 4810-8094-4521.1
             Case 1:18-cv-00466-RP Document 77 Filed 03/05/19 Page 3 of 6



           Withdrawn      X     Granted _______       Denied ________       Modified __________

19.      Documents showing your collections for professional services rendered by Plaintiffs’
         health care providers.

          Withdrawn _____ Granted _______             Denied ________       Modified X .
         Modified as noted above and further as described on the attached Excel report template
         (with the definitions of each column to be provided). Completion of the attached Excel
         report attached as Exhibit A will be considered compliance with this Request.

20.      Documents relating to payments, compensation or reimbursements collected by Your
         Billing Agent from any Person for professional services rendered by Plaintiffs’ health
         care providers, from December 1, 2014 to present.

           Withdrawn      X     Granted _______       Denied ________       Modified __________

21.      Documents (including communications) relating to denial of payment for charges
         submitted by You or Your Billing Agent for professional services rendered by Plaintiffs’
         health care providers, from December 1, 2014 to present.

           Withdrawn      X     Granted _______       Denied ________       Modified __________

22.      Documents (including communications), including but not limited to batch reports,
         evidencing the date of each payment or collection received by You from any Person
         related to professional services rendered by Plaintiffs’ health care providers.

           Withdrawn      X     Granted _______       Denied ________       Modified __________

23.      Your billing guidelines, protocols, or procedures for the billing of professional services
         rendered by Plaintiffs, including the policies and procedures identified in Section 2.5 of
         the Services Agreement.

           Withdrawn _____ Granted _______          Denied ________        Modified    X    .

24.      Documents (including communications) relating to or evidencing Your Billing Agent’s
         billing guidelines, protocols, or procedures for the billing of professional services
         rendered by Plaintiffs’ providers.

           Withdrawn      X     Granted _______       Denied ________       Modified __________

25.      Documentation of any dollars paid by or reimbursements received from St. David’s for
         professional services rendered by Plaintiffs’ providers, and any contracts or addendums
         with St. David’s providing for such payment or reimbursement.

             Withdrawn ______     Granted _______       Denied ________        Modified    X    .



                                                                                                    3
DocID: 4810-8094-4521.1
             Case 1:18-cv-00466-RP Document 77 Filed 03/05/19 Page 4 of 6



26.      A sample recent bank statement during the term of the Services Agreement identifying
         the account holder and the account(s) from which payments to Plaintiffs for Plaintiffs’
         health care providers services were made.

             Withdrawn ______     Granted _______        Denied ________       Modified    X    .

27.      From December 2014 to the present, monthly bank statements for the accounts into
         which payments received for Plaintiffs’ services were deposited.

           Withdrawn      X      Granted _______       Denied ________        Modified ________

28.      From December 2014 to the present, monthly bank statements for the accounts from
         which payments from Defendant(s) to HIA were made.

           Withdrawn      X      Granted _______       Denied ________        Modified ________

29.      Documents relating to or evidencing Your control over the billing and collection accounts
         for professional services rendered by Plaintiffs’ health care providers.

           Withdrawn      X     Granted _______       Denied ________        Modified __________

                                       INTERROGATORY

1.       Describe the flow of coding, billing, collections, and distributions related to Plaintiffs’
         health care providers’ services rendered per the Services Agreement, meaning which
         entity identified the codes to be billed, which entity submitted the claims, which entity
         received payments on the claims, and which entity made distributions of those payments
         and to whom were such distributions made.

         It is accordingly ORDERED that Plaintiffs Hospital Internists of Austin, P.A. and

Hospital Internists of Texas’ Motion to Compel Defendants’ Responses to Plaintiffs’ First Set of

Requests for Production (Dkt. #53) is GRANTED IN PART in accordance with the above. It

is further ORDERED that the Opposed Motion for Entry of Protective Order of Quantum Plus,

LLC d/b/a TeamHealth Hospital Medicine West, Team Health, LLC, and AmeriTeam Services,

LLC (Dkt. #50) is DENIED.

         SIGNED March 5, 2019.
                                                _______________________________
                                                MARK LANE
                                                UNITED STATES MAGISTRATE JUDGE



                                                                                                    4
DocID: 4810-8094-4521.1
             Case 1:18-cv-00466-RP Document 77 Filed 03/05/19 Page 5 of 6




Respectfully submitted,


By: /s/ Lorinda Holloway
Lorinda Holloway
State Bar No. 00798264
Lorinda.Holloway@huschblackwell.com
Kevin Koronka
State Bar No. 24047422
Kevin.Koronka@HuschBlackwell.com
Danielle Gilbert
State Bar No. 24092421
Danielle.Gilbert@HuschBlackwell.com

HUSCH BLACKWELL, LLP
One Congress Plaza
111 Congress Avenue, Suite 1400
Austin, Texas 78701-4093
Telephone: (512) 472-5456
Telecopier: (512) 479-1101

ATTORNEYS FOR PLAINTIFFS


By: /s/ John C. Dunne
John C. Dunne
State Bar No. 00787405
jdunne@smfadlaw.com
George A. Shannon
State Bar No. 18106000
gshannon@smfadlaw.com

SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE
A Professional Corporation
1001 McKinney Street, Suite 1100
Houston, TX 77002
(713) 646-5500 (Phone)
(713) 752-0337 (Fax)

ATTORNEYS FOR DEFENDANTS




                                                                            5
DocID: 4810-8094-4521.1
                                        Case 1:18-cv-00466-RP Document 77 Filed 03/05/19 Page 6 of 6


                                                                                                                                              Payment Payment
                                            Billing  Assisting                          Line Item                                   Allowable received received
Patient           Billing                   Provider Provider Original                  Payment                    Payment Total    amount from        from
Name      GE MRN# Area      GE Inv#   DOS   Name     Name      FSC       CPT Code RVU   FSC       Allowed   Paid   Date    Payments for visit insurer  patient




                                                           Exhibit A
